Matter of Crittleton v Annucci (2022 NY Slip Op 00541)





Matter of Crittleton v Annucci


2022 NY Slip Op 00541


Decided on January 28, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 28, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., NEMOYER, CURRAN, WINSLOW, AND BANNISTER, JJ.


24 CA 21-00334

[*1]IN THE MATTER OF GESHAWN CRITTLETON, PETITIONER-APPELLANT,
vANTHONY ANNUCCI, ACTING COMMISSIONER, NEW YORK STATE DEPARTMENT OF CORRECTIONS AND COMMUNITY SUPERVISION, RESPONDENT-RESPONDENT. 


WYOMING COUNTY-ATTICA LEGAL AID BUREAU, WARSAW (LEAH R. NOWOTARSKI OF COUNSEL), FOR PETITIONER-APPELLANT. 
LETITIA JAMES, ATTORNEY GENERAL, ALBANY (FRANK BRADY OF COUNSEL), FOR RESPONDENT-RESPONDENT. 

	Appeal from a judgment of the Supreme Court, Wyoming County (Michael M. Mohun, A.J.), entered February 23, 2021 in a proceeding pursuant to CPLR article 78. The judgment dismissed the petition. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Memorandum: Petitioner appeals from a judgment dismissing his petition pursuant to CPLR article 78 seeking to annul the determination of the Board of Parole denying his request for release to parole supervision. The Attorney General has advised this Court that, subsequent to that denial, petitioner reappeared before the Board of Parole in December 2021, at which time he was given an "open date" for release. Consequently, this appeal must be dismissed as moot (see Matter of Brisbane v Annucci, 159 AD3d 1579, 1580 [4th Dept 2018]; Matter of Hill v Annucci, 149 AD3d 1540, 1541 [4th Dept 2017]). Contrary to petitioner's contention, the exception to the mootness doctrine does not apply (see Hill, 149 AD3d at 1541; see generally Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714—715 [1980]).
Entered: January 28, 2022
Ann Dillon Flynn
Clerk of the Court